UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

NOV 0 9 2011

ANTHONY BOYD» § @°.,'.‘I§i‘;§’.;?ih“i‘§{§ifi§§?'&‘§»‘l'?§§¥a

Plaintiff, )

v. § Civil Action N0. l l-1397

UNITED STATES OF AMERICA, l

Defendant. §

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the

Court would consider the plaintiff s complaint and application to proceed in forma pauperis,

plaintiff was directed to submit a certified copy of his trust fund account statement (or

institutional equivalent), including the supporting ledger sheets, for the six-month period

immediately preceding the filing of this complaint, obtained from the appropriate official of each

prison at which plaintiff is or was confined. 28 U.S.C. § l9l 5. To date, plaintiff has not

submitted the required inforrnation. Accordingly, the Court will deny his application to proceed

in forma pauperis and will dismiss the complaint without prejudice.

An Order accompanies this Memorandum Opinion.

/§é/%. //MOW

United States District Judge

DATE; /(/f/MM